Case: 3:21-mj-00247-PBS Doc #: 1 Filed: 06/29/21 Page: 1 of 6 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

148 Hanover Avenue, Dayton, Ohio 45417

Case No. 3:21-MJ-247

Name See Ne! a ae

APPLICATION FOR A SEARCH WARRANT BY TELEPHONE OR OTHER RELIABLE
ELECTRONIC MEANS
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Attachment A

located in the Southern District of Ohio , there is now concealed (identifi: the
person or describe the property to be seized):

Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

O evidence of a crime;
O} contraband, fruits of crime, or other items illegally possessed;
[1 property designed for use, intended for use, or used in committing a crime;
Ma person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:
Code Section Offense Description
21 USC s. 841(a)(1) possession with intent to distribute controlled substances

The application is based on these facts:
See Attached Affidavit of Fred Zollers

4 Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Fuad Jollure

 

Applicant signature
Fred Zollers, TFO of the FBI

Printed name and title

Sworn to before me via reliable electronic means.

Date: 06/29/21

    
 

Peter B. Silvain, Jr.

City and state: Dayton, Ohio United States Magistra

 

 
Case: 3:21-mj-00247-PBS Doc #: 1 Filed: 06/29/21 Page: 2 of 6 PAGEID #: 2

AFFIDAVIT

I, Frederick D. Zollers, being duly sworn, do hereby depose and state as follows:

I,
INTRODUCTION

I [ have been a sworn law enforcement officer in the State of Ohio for over a dozen
years and am presently a sworn member of the Montgomery County Sheriff's Office. I am
currently a Task Force Officer (TFO) assigned to the Federal Bureau of Investigations (FBI)
Southern Ohio Safe Streets Task Force (SOSSTF), Dayton Resident Agency. I have been assigned
as a TFO with the FBI SOSSTF since November 2014. As such, I am charged with investigating
crimes against the United States of America, including but not limited to violations of Title 18 and
Title 21 of the United States Code (U.S.C.). I have formal training in conducting gang
investigations, drug trafficking investigations, and weapon investigations from numerous schools,
conferences, and training seminars. I have been involved in numerous gang, drug, and weapon
investigations that have resulted in convictions and the seizure of narcotics, weapons, U.S.
currency, and drug paraphernalia. Based on training and experience, I am familiar with federal
criminal laws, including, but not limited to: possession of a firearm by a convicted felon and
possession of a firearm in furtherance of a drug trafficking crime.

Il.
PURPOSE OF AFFIDAVIT

2. This Affidavit is submitted in support of a warrant to search the following location-
namely, 148 Hanover Avenue, Dayton, Ohio 45417 -- a property more fully described in
Attachment A hereto -- for the person of MEHDI IDMHAND, a federal fugitive who is identified
more fully in Attachment B. The information contained in this Affidavit is largely based upon an
investigation conducted by your Affiant and other law enforcement officers. All of the details of
the investigation are not included in this Affidavit, rather only information necessary to establish
probable cause to issue a search warrant for 148 Hanover Avenue, Dayton, Ohio 45417.

Il.

SUMMARY OF PROBABLE CAUSE

3 During September 2020, I began investigating MEHDI IDMHAND (hereinafter
“IDMHAND”) for his involvement in narcotic related offenses occurring in the Dayton, Ohio and
surrounding area. On June 21, 2021, the Honorable United States Magistrate Judge Peter B.
Silvain Jr. authorized a federal arrest warrant (case number 3:21-MJ-238) for IDMHAND, for
violations of 21 U.S.C. 841 (a)(1) and (b)(1)(C) (possession with intent to distribute controlled
substances, namely, Oxycodone, a Schedule II controlled substance). Based on my familiarity
with IDMHAND and a review of various records concerning him, I know that he was born in
Case: 3:21-mj-00247-PBS Doc #: 1 Filed: 06/29/21 Page: 3 of 6 PAGEID #: 3

October 1990. I am also able to identify IDMHAND on sight having reviewed a recent photo of
him.

4. On or about September 12, 2020, IDMHAND was arrested and cited for operating a
vehicle while impaired during a suspicious vehicle investigation conducted by members of the
Huber Heights Police Department (HHPD). At the time of IDMHAND?’s arrest for operating a
vehicle while impaired, HHPD investigators seized over 900 pills, resulting in the aforementioned
federal arrest warrant being obtained for IDMHAND on June 21, 2021.

5. Prior to obtaining the federal arrest warrant, | began investigating the whereabouts of
IDMHAND. Through a review of a law enforcement database, I learned that IDMHAND provided
the address of 148 Hanover Avenue on numerous occasions beginning as early as 2013 and
continuing to as recently as on or about June 17, 2021. During the month of May 2021, I received
information from a Confidential Informant (hereinafter “CI’”) who advised IDMHAND was
observed driving a newer model white in color Ford F-150. The Cl is considered credible as he/she
has previously provided information to law enforcement officers which was able to be corroborated
through independent investigation leading to the seizure of narcotics, firearms, U.S. currency and
the whereabouts of fugitives. This CI has provided reliable information to law enforcement for in
excess of one year.

SURVEILLANCE

6. On or about May 14, 2021, at approximately 9:12 a.m., I conducted physical
surveillance at 148 Hanover Avenue. While doing so, I observed a white Ford F-150 bearing Ohio
temporary registration M082960 parked in the driveway of the residence. The Ford F-150 was
found to be registered to IDMHAND.

i Since May 14, 2021, I have conducted several spot checks in the early morning hours
at 148 Hanover Avenue, and I have observed the aforementioned Ford F-150 registered to
IDMHAND parked in the driveway of the residence.

8. One June 28, 2021, at approximately 9:00 a.m., I conducted a spot check at 148
Hanover Avenue. I observed the aforementioned Ford F-150 registered to IDMHAND parked in
the driveway of the residence. Additionally, on June 28, 2021, through a review of a law
enforcement database, I learned that IDMHAND was currently on Electronic Home Detention
(EHD) through the Montgomery County Municipal Court Eastern Division as a result of his arrest
and conviction for operating a vehicle while impaired on or about September 12, 2020. After
learning IDMHAND was currently on EHD, I contacted HHPD Detective Elizabeth Hogue.
Detective Hogue contacted staff with the Montgomery County Municipal Court Eastern Division
who confirmed IDMHAND is currently on EHD at the listed address of 148 Hanover Avenue until
the projected end date of July 8, 2021.

9. On June 29, 2021, at approximately 8:30 a.m., I conducted physical surveillance at
148 Hanover Avenue. While doing so, I observed the aforementioned Ford F-150 registered to
IDMHAND parked in the driveway of the residence. Based on the foregoing, I believe that
IDMHAND lives at 148 Hanover Avenue and can be found at this location.

2
Case: 3:21-mj-00247-PBS Doc #: 1 Filed: 06/29/21 Page: 4 of 6 PAGEID #: 4

10. Based on the foregoing, there is probable cause to believe that IDMHAND is currently
located at 148 Hanover Avenue, Dayton, Ohio 45417. As such, your A ffiant respectfully requests
that the Court issue a warrant to search 148 Hanover Avenue, Dayton, Ohio -- a property more fully
described in Attachment A hereto -- for the person of MEHDI IDMHAND, a federal fugitive who
is identified more fully in Attachment B.

Fuad Jollare

Frederick D. Zollers
Task Force Officer
Federal Bureau of Investigation

 

Sworn to and subscribed before me this 29th day of June, 2021.

    
 

Peter B. Silvain, Jr.
United States Magistra
Case: 3:21-mj-00247-PBS Doc #: 1 Filed: 06/29/21 Page: 5 of 6 PAGEID #: 5

Attachment A

Location to Be Searched

148 Hanover Avenue, Dayton, Ohio 45417 is described as a ranch style
single family residence of constructed yellow vinyl with a grey roof.
There is a detached garage behind the residence. The numerals “148”
are not visible on the front of the residence; however, the Affiant can
identify the residence on sight. The residence is also depicted below.

 
Case: 3:21-mj-00247-PBS Doc #: 1 Filed: 06/29/21 Page: 6 of 6 PAGEID #: 6

Attachment B
Person to Be Seized

MEHDI IDMHAND, a federal fugitive in United States v. Idmhand, Case
No. 3:21-MJ-238PBS, a criminal matter pending in the United States
District Court for the Southern District of Ohio. IDMHAND, a picture
of whom is set forth below, has a date of birth in October 1990. Affiant
can identify IDMHAND on sight.

 
